RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-1480-17T3

NEW JERSEY DIVISION OF CHILD
PROTECTION AND PERMANENCY,

          Plaintiff-Respondent,

v.

M.M.,

          Defendant-Appellant,

and

T.K.,

     Defendant.
________________________________

IN THE MATTER OF THE
GUARDIANSHIP OF O.M., a Minor.
________________________________

                    Submitted October 11, 2018 – Decided October 19, 2018

                    Before Judges Koblitz and Mayer.

                    On appeal from Superior Court of New Jersey,
                    Chancery Division, Family Part, Ocean County, Docket
                    No. FG-15-0066-17.
              Joseph E. Krakora, Public Defender, attorney for
              appellant (Daniel A. DiLella, Designated Counsel, on
              the brief).

              Gurbir S. Grewal, Attorney General, attorney for
              respondent (Melissa H. Raksa, Assistant Attorney
              General, of counsel; Joshua P. Bohn, Deputy Attorney
              General, on the brief).

              Joseph E. Krakora, Public Defender, Law Guardian,
              attorney for minor (Noel C. Devlin, Assistant Deputy
              Public Defender, of counsel and on the brief).

PER CURIAM

        Defendant M.M. appeals from a judgment terminating his parental rights

as to his daughter, O.M.1 The Division of Child Protection and Permanency

(Division) and O.M.'s Law Guardian support the judgment.

        Based on our review of the record, we affirm for the reasons expressed by

Judge Robert E. Brenner in his twenty-two page comprehensive written

decision, dated November 9, 2017.

        Judge Brenner's thorough written opinion details the facts and history of

the Division's involvement, leading to the termination of defendant's parental

rights. We briefly summarize the relevant facts.




1
    We use initials in this opinion to protect the parties' privacy. R. 1:38-3(d)(12).


                                                                              A-1480-17T3
                                           2
        Defendant was the primary caretaker for his daughter from the day she

was born until her removal by the Division on March 28, 2016. The Division

became involved when defendant notified it that O.M.'s biological mother,

T.K.,2 refused to return O.M. to him. Based on T.K.'s history with the Division

and substance abuse issues, caseworkers proceeded with an emergency removal

of O.M. Due to defendant's lack of housing, the Division was unable to place

O.M. with him. After the removal, defendant was ordered to complete substance

abuse treatment and undergo various evaluations. Defendant complied, and was

on track to be reunified with his daughter until January 2017.

        In January 2017, defendant attempted suicide. At that time, defendant was

diagnosed with alcohol abuse, major depressive disorder, and severe anxious

distress. It was recommended that defendant participate in various programs to

treat these conditions. Defendant subsequently failed to complete the mental

health services and substance abuse treatment programs offered by the

Division.3     Based upon defendant's failure to complete the recommended

services and treatments, his continued abuse of drugs and alcohol, and lack of


2
    T.K. voluntarily relinquished her parental rights.
3
  Defendant attempted suicide again eight months later due, in part, to his failure
to participate in the services offered by the Division.


                                                                           A-1480-17T3
                                          3
suitable housing, the Division's intended goal of reunification of O.M. with

defendant was changed to termination of defendant's parental rights.

      The matter proceeded to trial. The Division's expert testified defendant

was unable or unwilling to complete the recommended mental health services

and substance abuse programs. The expert also testified defendant is at high

risk of causing harm to O.M. based on his noncompliance with services.

According to the expert, the risk factors leading to O.M.'s initial removal had

not been addressed despite affording defendant ample opportunity to address

those factors through the services offered by the Division. The Division's expert

concluded any delay in permanency would cause further harm to O.M. because

she had reached an age where she was beginning to understand her situation.

Consequently, the Division's expert expressed it would be in the best interests

of O.M. to terminate defendant's parental rights.

      The Division's expert also evaluated a new resource family, friends of the

maternal grandparents, for placement of O.M.4 As of the date of that evaluation,



4
  The maternal grandparents told the Division they were unable to commit to
long-term care of O.M. based on their advanced age. However, the maternal
grandparents recommended their family friends, Lucy and Joe, to serve as
resource parents for O.M.



                                                                         A-1480-17T3
                                       4
O.M. had only been with her new resource family for a month. Notwithstanding

this short time period, the expert concluded the resource family cared deeply for

O.M., and would provide a safe, stable, and secure environment for her growth

and development.5 The expert found O.M. demonstrated a high comfort level

with the resource parents despite the short time period the parties had lived

together. Based on these findings, the Division's expert opined it would be in

O.M.'s best interests to be placed permanently with Lucy and Joe.6

      After reviewing the evidence and testimony, Judge Brenner terminated

defendant's parental rights, stating his reasons in support of the decision in a

comprehensive and thorough written decision. The judge found the Division

proved all four prongs of the termination statute, N.J.S.A. 30:4C-15.1(a), by

clear and convincing evidence.

      On appeal, defendant challenges the judge's findings on all prongs of the

statute. Defendant argues the trial court's findings are not supported by the

weight of the evidence.



5
   While the Division considered other family members for placement of O.M.,
it ruled out defendant's relatives based on their prior history with the Division
or because they were either unwilling or ineligible to care for O.M.
6
  Defendant did not testify at trial. Nor did he present any expert testimony on
his behalf.
                                                                         A-1480-17T3
                                       5
      "Review of a trial court's termination of parental rights is limited." N.J.

Div. of Youth & Family Servs. v. M.M., 189 N.J. 261, 278 (2007). We must

uphold the trial court's factual findings if they are supported by adequate,

substantial, credible evidence in the record. N.J. Div. of Youth & Family Servs.

v. F.M., 211 N.J. 420, 448-49 (2012). Moreover, credibility determinations are

entitled to particular deference due to the trial court's superior ability to evaluate

the veracity of witnesses who testified before it. N.J. Div. of Youth & Family

Servs. v. R.G., 217 N.J. 527, 552 (2014). "Indeed, we defer to family part judges

'unless they are so wide of the mark that our intervention is required to avert an

injustice.'" N.J. Div. of Child Prot. & Permanency v. A.B., 231 N.J. 354, 365,

(2017) (quoting F.M., 211 N.J. at 427).

      Applying this standard of review to defendant's arguments, and based on

our examination of the record, we affirm the termination of defendant's parental

rights, substantially for the sound reasons expressed in Judge Robert E.

Brenner's written opinion.       The court's decision is amply supported by

substantial credible evidence in the record and does not misapply the governing

law. The unrefuted proofs presented by the Division demonstrate defendant's

inability to raise O.M. based on his untreated substance abuse issues, his suicidal

ideations and related mental health issues, his lack of suitable housing, his non-


                                                                              A-1480-17T3
                                          6
compliance with the Division's reasonable efforts to provide services, and

O.M.'s developing bond with her resource parents. The judge's findings based

on these proofs support termination of defendant's parental rights under the

statute.

      Affirmed.




                                                                     A-1480-17T3
                                     7